Citation Nr: 0727316	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-83 95A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right elbow, status post fracture of the 
olecranon secondary to gunshot wound.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active duty service from May 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Service medical records reflect that the veteran sustained a 
gunshot wound to the right elbow during service in June 1966.  
Service medical records contain diagnoses of a penetrating 
gunshot wound of the right elbow, a compound comminuted 
fracture of the right olecranon and disruption of the triceps 
tendon.  Records reflect that the veteran underwent operative 
delayed primary closure of the right elbow wound and 
reattachment of the triceps tendon.

The veteran's gunshot wound is currently rated according to 
Diagnostic Code 5010, which pertains to arthritis.  
  
Under the governing regulation, 38 C.F.R. § 4.56, "moderate" 
disability of muscles results from a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  The record must show in-service treatment of the 
wound with consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability such as loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement; 
but in particular, lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles. Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

"Moderately severe" disability results from a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The record must show evidence of 
hospitalization for a prolonged period for treatment of wound 
and consistent complaints of cardinal signs and symptoms of 
muscle disability such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include evidence of entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

"Severe" disability results from a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. The record must show 
evidence of hospitalization for a prolonged period for 
treatment of wound and consistent complaints of cardinal 
signs and symptoms of muscle disability, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include evidence of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; loss of deep fascia or muscle 
substance on palpation or soft flabby muscles in wound area; 
abnormal swelling and hardening in contraction.  In addition 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.

Under 38 C.F.R. § 4.56(a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

Muscle Group V specifically contemplates the flexor muscles 
of the elbow, including the biceps, brachialis, and 
brachioradialis.  Muscle Group VI contemplates the extensor 
muscles of the elbow including the triceps and anconeus.  

In various statements including the substantive appeal 
received in April 2003, the veteran asserts that the 
manifestations of his right elbow residuals include pain and 
difficulty straightening the right arm.  Post-service medical 
records show that the veteran's has complained of pain, 
weakness and difficulty lifting.  

The veteran underwent a VA orthopedic examination of the 
right elbow in October 2006.  A report of that examination 
reflects the following diagnoses: gunshot wound, combat-
related, right elbow residuals; olecranon fracture, healed 
with removal of bony tissue; triceps muscle, surgical repair 
of the right distal ulna segment; and soft tissue impingement 
of the distal elbow.  

On remand, an examination is necessary to determine the 
nature and extent of any injuries of Muscle Group V and 
Muscle Group VI.  



Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for an 
examination of Muscle Groups V and VI 
to determine the nature and severity of 
any current muscle injury of the right 
arm.   The claims folder should be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and 
performing any necessary diagnostic 
testing, the examiner should determine 
if any injuries to Muscle Groups V or 
VI are present and whether such is at 
least as likely as not related to the 
veteran's gunshot wound.  If the 
examiner concludes that injury to 
Muscle Groups V or VI is present and 
related to the veteran's gunshot wound, 
the symptomatology associated with this 
muscle group injury should be 
identified.

2.	Thereafter, the appeal should be 
readjudicated, specifically taking into 
account Diagnostic Codes 5305 and 5306 
and the provisions of 38 C.F.R. § 4.55.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



